Citation Nr: 0705948	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  06-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1949 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran is currently assigned a 30 percent disability 
evaluation for residuals of frostbite of the right upper 
extremity; a 30 percent disability evaluation for residuals 
of frostbite of the right lower extremity; a 30 percent 
disability evaluation for residuals of frostbite of the left 
upper extremity; and, a 30 percent disability evaluation for 
residuals of frostbite of the left lower extremity.  

3.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
connection with his claim for entitlement to TDIU in June 
2005, prior to the initial decision on the claim in December 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the June 2005 notice letter about the information and 
evidence that is necessary to substantiate his claim for 
entitlement to TDIU.  Specifically, the June 2005 letter 
indicated that the evidence must show that his service-
connected disabilities are sufficient, without regard to 
other factors, to prevent him from performing the mental 
and/or physical tasks required to secure or maintain 
substantially gainful employment.  He was also informed that 
he must meet certain eligibility requirements (i.e. one 
disability ratable at 60 percent or more; or, two or more 
service-connected disabilities with at least one ratable at 
40 percent or more and sufficient additional disability to 
bring the combined disability rating to 70 percent or more).  
The June 2005 letter further indicated that in order to 
substantiate a claim for an extraschedular evaluation the 
evidence must show that his service-connected disabilities 
present such an exceptional or unusual disability picture, 
due to factors such as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  Additionally, 
the May 2006 Statement of the Case (SOC) and the September 
2006 Supplemental Statement of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the June 2005 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2005 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The June 
2005 letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the June 2005 letter 
stated that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for entitlement to TDIU, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran pertaining to effective dates, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
below that the veteran is not entitled to TDIU.  Thus, any 
question as to the appropriate effective date to be assigned 
is rendered moot.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded VA examinations in 
October 2005 and August 2006.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with SOC and SSOC, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2006).

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the veteran is currently assigned a 30 percent 
disability evaluation for residuals of frostbite of the right 
upper extremity; a 30 percent disability evaluation for 
residuals of frostbite of the right lower extremity; a 30 
percent disability evaluation for residuals of frostbite of 
the left upper extremity; and, a 30 percent disability 
evaluation for residuals of frostbite of the left lower 
extremity.  
The Board notes that for the purpose of one 60 percent 
disability or one 40 percent disability in combination, the 
following will be considered as one disability: disabilities 
of one or both upper extremities or of one or both lower 
extremities, including the bilateral factor, if applicable; 
disabilities resulting from common etiology or a single 
accident; disabilities affecting a single body system; 
multiple injuries incurred in action; or, multiple 
disabilities incurred as a prisoner of war.  As such, the 
veteran has at least one disability ratable at 40 percent or 
more with a combined disability rating of 80 percent.  
Therefore, he does meet the minimum schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a).

However, the evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The Board does observe that the veteran has reported being 
unemployed.  However, the fact that the veteran is unemployed 
or has difficulty obtaining employment is not enough.  As 
noted above, the question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  

The Board acknowledges the veteran's claim that no one will 
hire him because of his severe service-connected 
disabilities.  However, he indicated in February 2006 VA Form 
21-8940 that he did not leave his last job because of his 
disability and that he had not tried to obtain employment 
since becoming too disabled.  Moreover, the October 2005 VA 
examiner observed that the veteran retired in 1987, but 
stated that it was more likely than not that his nonservice-
connected disabilities of obesity, hypertension, coronary 
artery disease, congestive heart failure, and 
gastroesophageal reflux disease impacted his industrial 
function.  

The Board does acknowledge that the August 2006 VA examiner 
stated that the veteran's cold weather injury residuals 
affected his ability stand and walk and that bending and 
lifting are difficult as a result of standing.  However, the 
examiner also noted that sitting normally did not bother him 
and that his gross and fine motor movements of the upper and 
lower extremities were not affected.  In this way, the 
examiner indicated that the veteran was merely limited by his 
service-connected residuals of frostbite and did not state 
that he was entirely incapable of securing some form of 
employment.  Therefore, the Board finds that there is no 
objective medical evidence of record showing that the 
veteran's service-connected disabilities alone would render 
him unemployable. 

Thus, the Board concludes that while the veteran undoubtedly 
has industrial impairment as a result of his service-
connected disabilities, as evidenced by his combined 80 
percent disability evaluation, the evidence does not show 
that these service-connected disorders preclude gainful 
employment.  The Board would note that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2006).  Based on a review of 
the evidence of record, the Board is of the opinion that the 
disability evaluations assigned to the veteran's disorders 
under the VA Schedule for Rating Disabilities accurately 
reflect the veteran's overall impairment to his earning 
capacity due to his service-connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities is not warranted.


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


